UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6268


JOHN KEITH SMITH,

                    Plaintiff - Appellant,

             v.

DOCTOR INDER JEET SINGH GUJRAL,

                    Defendant - Appellee,

             and

WANDA ROLLINS; C. WEBB,

                    Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:16-cv-00293-HEH-RCY)


Submitted: July 19, 2019                                          Decided: August 5, 2019


Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Keith Smith, Appellant Pro Se. Ramon Rodriguez, III, SANDS ANDERSON, PC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Keith Smith appeals the district court’s order granting summary judgment to

Doctor Inder Gujral in Smith’s 42 U.S.C. § 1983 (2012) suit. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Smith v. Gujral, No. 3:16-cv-00293-HEH-RCY (E.D. Va. Jan. 31, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2